internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-102174-02 date date legend x a b d1 d2 p1 p2 p3 p4 p5 p6 p7 p8 p9 p10 p11 p12 p13 p14 plr-102174-02 p15 p16 p17 p18 p19 a b dear this responds to your letter dated date submitted on behalf of x requesting a ruling that the rental income received by x in the course of its operations from the properties p1 through p19 is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x made an election to be treated as an s_corporation effective as of d1 under sec_1362 p1 through p16 are owned by partnerships in which x is a general_partner p17 is partially owned by x as a tenant in common p18 and p19 are wholly owned by x x employs a to manage p1-p5 p7 p8 p10 and p13-p19 in addition a employs b to provide services for p6 p9 p11 and p12 the services provided by a and b include but are not limited to periodic inspection repair and maintenance of roofs foundations plumbing electrical systems heating air conditioning systems interior and exterior walls including painting of walls and trims maintenance and repair of parking and pavement spaces landscape maintenance repair and supervision of contractors including mowing trimming shrubbery maintenance seasonal flowers and sprinklers periodic inspection for decay dry rot insect termite and other pest damage telephone services and other electronic equipment and services for use of tenants periodic inspection and maintenance of fire alarm sprinkler system and security system engagement and supervision of contracted janitorial and cleaning services inspection repair and maintenance of exterior signs security guards for building and tenants maintenance of fire and extended coverage insurance on premises resolution of tenant complaints garbage collection and water services collection of rents seasonal decoration and displays for plr-102174-02 building on holidays solicitation of tenants maintenance of lease files negotiation of leases or consultation with leasing agents and review of property expenses and preparation of property reports x performs the following operational and managerial tasks x reviews daily cash flows reviews monthly operational and financial statements for each property discusses with property management all exceptions noted on operational statements and details on all rental activities approves large expenditures reviews summarization of monthly cash transfer activity between properties assists in routine accounting and tax matters including preparation of fixed asset records and depreciation schedules for properties and the majority of partnership tax returns obtains financing and refinancing for properties facilitates annual appraisal of properties reviews liability and property insurance coverage and terms participates in the resolution of any legal matters that arise in connection with the properties assists in strategic planning involving the properties and the partnership holdings participates in decisions on all significant rental activities including review of all purchases sales and exchanges and the relevant documents for the tax_year ending d2 x received dollar_figurea in rental income and paid_or_incurred dollar_figureb in relevant operating_expenses law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be a subchapter_s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross receipt derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a plr-102174-02 corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provided significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from the rental of the properties p1 through p19 are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely carolyn gray acting assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries
